Citation Nr: 0515521	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  00-18 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel







INTRODUCTION

The veteran had active military service February 1967 to 
January 1969.  The veteran's decorations and medals include 
the Bronze Star Medal with one Oak Leaf Cluster with "V" 
device and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from a 
January 2000 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee, which 
denied service connection for bilateral hearing loss.  

In September 2000, the veteran requested a video hearing 
before a Member of the Board.  A conference report dated in 
June 2002 notes that the veteran withdrew his request for a 
video hearing.  

In November 2004, the Board remanded this case for a VA 
audiology examination.  In a May 2005 informal hearing 
presentation, the representative raised the matter of service 
connection for tinnitus.  That matter has not been developed 
for appellate review and is referred tot eh RO for 
appropriate action.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  Hearing loss was not manifested in service or within one 
year of service discharge and a preponderance of the evidence 
is against a finding that the veteran has a current hearing 
loss related to service.
  



CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by service and 
may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in March 
2002 and December 2004.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental SOC (SSOCs), he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the February 2005 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's December 2004 letter contained a specific request 
that the veteran send any evidence to VA in his possession 
that pertains to the claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in January 2000.  However, the claimant still 
has the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done, as discussed 
above.  The Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
veteran in 2002 and 2004 was not given prior to the first 
adjudication of the claim, the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and, after the notice was provided, the 
case was readjudicated and an additional SSOC was provided to 
the veteran in February 2005.  

Service medical records, a treatment note from Mountain Home 
VA Medical Center (VAMC) and an outpatient treatment report 
from VAMC have been received and associated with the claims 
folder.  The veteran has not identified any outstanding 
medical records that would be pertinent to the claim on 
appeal.  VA afforded the veteran audiological examinations in 
April 2002 and January 2005.  Therefore, the Board finds that 
VA has satisfied its duty to notify and to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Analysis

The veteran contends that he should be service connected for 
his bilateral hearing loss.  He states that he was exposed to 
mortar and artillery fire and did not wear ear protection 
while he was in Vietnam.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system becomes manifest to a degree of at least 10 percent 
within one year from the date of termination of service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such a disorder during the period of service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §  3.303(d) (2004).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

For veterans who engaged in combat with the enemy during 
active service, the regulations provide that "the Secretary 
shall accept as sufficient proof of  
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence of 
aggravation in such service..."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2004).  The Court has clarified 
that the term 'service connection' is used in section 1154(b) 
to refer to proof of incurrence or aggravation, rather than 
to the legal standard for entitlement to payments for 
disability.  Velez v. West, 11 Vet. App. 148, 153 (1998).

The Federal Circuit has held that, while § 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected, it does 
considerably lighten the burden on the veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  Collette v. Brown,  
82 F. 3d 389, 392 (1996) (citations omitted).  The Court in 
addressing section 1154(b) explained that the provision of 
this section does not provide a substitute for medical nexus 
evidence, but rather serves only to reduce the evidentiary 
burden for combat veterans with respect to the submission of 
evidence of incurrence or aggravation of an injury or disease 
in service.  Kessel v. West, 13 Vet. App. 9, 16-19 (en banc) 
(citations omitted) (overruling Arms v. West, 12 Vet. App. 
188 (1999), to the extent that the decision might be read as 
establishing by holding or implying in dicta that once a 
combat veteran has established 'service connection' under 
1154(b), his claim may only be denied if the evidence to the 
contrary rises to the level of "clear and convincing" 
evidence).

The veteran's military occupational specialty (MOS) was light 
weapons infantryman and he had a Second Class Gunner (M-60 
MG) badge.  He was also a recipient of the Purple Heart Medal 
and the Bronze Star Medal with one Oak Leaf Cluster with "V" 
device.  The veteran clearly had combat service and may 
therefore be presumed to have been exposed to acoustic trauma 
as he has claimed.  However, a clear preponderance of the 
evidence reflects that his current hearing loss is not 
related to any acoustic trauma suffered in service.  

The veteran's service medical records are absent any findings 
for complaints, treatment, or diagnosis of hearing loss.  The 
examination prior to service discharge in December 1968 
revealed complaints of numbess of the right ear that was 
improving and audiometric findings as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
--
0
LEFT
0
0
0
--
15

Additionally, the Board has reviewed all the evidence in the 
veteran's claims folder, which includes, but is not limited 
to:  the VAMC medical certificate dated in September 1999 in 
which the veteran complained of progressive loss of hearing 
and the audiology examination in April 2002, which noted the 
following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
55
65
75
LEFT
40
50
60
75
100

Word recognition was 96% in both the right and left ears.  
The veteran was diagnosed as having mild to severe mixed 
hearing loss with significant low frequency air-bone gap in 
his right ear and mild to profound sensorineural hearing loss 
in his left ear.  The examiner indicated that the speech 
recognition scores were excellent.  However, no finding was 
made with regard to the etiology of the veteran's hearing 
loss.

The Board also reviewed the Mountain Home VAMC treatment 
report dated in June 2002, which found the left ear to have 
mild sloping to profound mixed hearing loss with 88% word 
recognition.  The right ear was noted to have mild sloping to 
severe mixed hearing loss with 92% word recognition.  The 
impression was that the veteran had a significant change in 
hearing in the right ear and conductive component was present 
in the right ear.  

Pursuant to the Board's remand, the VA afforded the veteran 
an audiological examination in January 2005.  The veteran 
indicated that he began experiencing problems with his 
hearing 40 years ago which the examiner calculated to 
possibly correspond to the time before the veteran's active 
service.  It was noted that the 


veteran worked in factories and a coal mine for more than 5 
years following his military service.  The results of his 
physical examination were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
85
85
100
LEFT
50
50
65
85
100

Additionally, speech recognition for the right ear was 80% 
and for the left ear was 94%.  The diagnosis was a mild 
sloping to profound sensorineural hearing loss in the left 
ear and a mild sloping to profound mixed hearing loss in the 
right ear.  Upon examination of the veteran and his claims 
folder, the examiner noted that the veteran had over 5 years 
of occupational noise exposure, with occasional use of 
hearing protection, following active military service.  The 
examiner stated that it was unlikely that the veteran's 
hearing loss was the result of his military duty.  

After a reiew of all the evidence in the record, the Board 
finds that the veteran's current hearing loss was not 
incurred in service and may not be presumed to have incurred 
therein.  Though the veteran indicates that he began to 
experience hearing loss 40 years ago, the first documented 
complaint was not until 1999 which is 30 years post-service.  
Additionally, there is no evidence that he had any hearing 
problems in service other than the complaints of numbness in 
the right ear that was improving at time of discharge.  The 
veteran's audiometric testing indicated normal hearing at 
service discharge.  

The January 2005 VA audiology examination was ordered to 
determine the etiology of the veteran's hearing loss.  Upon 
review of the veteran's claims folder, interview and 
examination of the veteran, the examiner found that the 
veteran's current hearing loss was not likely the result of 
his active duty.  Even assuming the veteran's exposure to 
acoustic trauma during his combat service, the evidence 
suggests that his hearing loss was not a result of his active 
service.  The veteran had 5 years of occupational noise 
exposure post-service, at times with no hearing 




protection.  He also indicates that he had hearing problems 
before his active service.  The only medical nexus opinion 
available concludes that it is less than likelyt that current 
hearing loss is related to service.  Therefore, service 
connection for bilateral hearing loss is denied.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


